DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV, represented by Figures 9-11, in the reply filed on February 19, 2021, is acknowledged.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8-13 are rejected because they depend on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 18 and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4529167 (“Harrison”).
Regarding claim 1, Harrison discloses a service connection valve assembly consisting of:
a generally cylindrical valve body (12) and a generally cylindrical valve core (14); 
the generally cylindrical valve body has a first open end (bottom end, relative to the orientation of fig. 1) and a second open end (top end, relative to the orientation of fig. 1), an interior surface defining a passageway (at least partially defined by 50) extending along a longitudinal axis (rotational axis of stem 14) from the first open end to the second open end, a valve seat (26) within the generally cylindrical valve body through which the passageway extends, threads (20a) on a portion of the interior surface between the first open end and the second open end;

the generally cylindrical valve core includes an exterior surface with threads (20b) configured to be engaged with the threads on the portion of the interior surface when the generally cylindrical valve core is at the closed position.
Regarding claim 2, Harrison discloses (see fig. 1) the generally cylindrical valve body (12) is a single piece, and the generally cylindrical valve core (14) is a single piece.
Regarding claim 3, Harrison discloses the valve seat (26) is metal (body 12 and core 14 are made from metal material, such as carbon steel, monel or stainless steel; see col. 2, lines 1-7); and the generally cylindrical valve core (14) includes a sealing surface (42) configured to engage with the valve seat when the generally cylindrical valve core is at the closed position (position illustrated in fig. 1); the sealing surface is metal whereby a metal-to-metal seal is formed between the generally cylindrical valve body and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position (position illustrated in fig. 1).

Regarding claim 5, Harrison discloses the generally cylindrical valve core (14) is not removable (when stop 21 engages core 14, removal of stem 14 is prevented) from the generally cylindrical valve body (12).
Regarding claim 6, Harrison discloses the generally cylindrical valve core (14) is removable (when stop 21 is removed from engagement with stem 14) from the generally cylindrical valve body (12).
Regarding claim 7, Harrison discloses a service connection valve assembly consisting essentially of:
a generally cylindrical valve body (12) and a generally cylindrical valve core (14); 
the generally cylindrical valve body has a first open end (bottom end, relative to the orientation of fig. 1) and a second open end (top end, relative to the orientation of fig. 1), an interior surface defining a passageway (at least partially defined by 50) extending along a longitudinal axis (rotational axis of stem 14) from the first open end to the second open end, a valve seat (26) within the generally cylindrical valve body through which the passageway extends, threads (20a) on a portion of the interior surface between the first open end and the second open end;
the generally cylindrical valve core is disposed within the passageway of the generally cylindrical valve body and is movable (between positions of fig. 1 and 2) relative to the generally cylindrical valve body in a direction parallel to the longitudinal axis between an open position (see position of fig. 2) where the generally cylindrical valve core is not engaged with the valve seat allowing fluid flow through the service 
the generally cylindrical valve core includes an exterior surface with threads (20b) configured to engage with the threads on the portion of the interior surface when the generally cylindrical valve core is at the closed position (see fig. 1).
Regarding claim 8, Harrison discloses the generally cylindrical valve body (12) is a single piece (see fig. 1), and the generally cylindrical valve core (14) is a single piece (see fig. 1).
Regarding claim 9, Harrison discloses the valve seat (26) is metal (body 12 and core 14 are made from metal material, such as carbon steel, monel or stainless steel; see col. 2, lines 1-7); and the generally cylindrical valve core (42) includes a sealing surface (42) configured to engage with the valve seat when the generally cylindrical valve core is at the closed position (see position of fig. 1); the sealing surface is metal whereby a metal-to-metal seal is formed between the generally cylindrical valve body and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position (position illustrated in fig. 1).
Regarding claim 10, Harrison discloses an elastomeric sealing element (48).
Regarding claim 11, Harrison discloses no biasing spring acting on the generally cylindrical valve core (14; see fig. 2).
Regarding claim 12, Harrison discloses the generally cylindrical valve core (14) is not removable (when stop 21 engages core 14, removal of stem 14 is prevented) from the generally cylindrical valve body (12).

Regarding claim 14, Harrison discloses a service connection valve assembly, comprising:
a generally cylindrical valve body (12) and a generally cylindrical valve core (14); 
the generally cylindrical valve body has a first open end (top end, relative to the orientation of fig. 1) and a second open end (bottom end, relative to the orientation of fig. 1), an interior surface defining a passageway (at least partially defined by 50) extending along a longitudinal axis (rotational axis of core 14) from the first open end to the second open end, a valve seat (26) within the generally cylindrical valve body through which the passageway extends, threads (20a) on a portion of the interior surface between the first open end and the second open end;
the generally cylindrical valve core is disposed within the passageway of the generally cylindrical valve body and is movable (between positions of figs. 1 and 2) relative to the generally cylindrical valve body in a direction parallel to the longitudinal axis between an open position (position of fig. 2) where the generally cylindrical valve core is not engaged with the valve seat allowing fluid flow through the service connection valve assembly and a closed position (position of fig. 1) where the generally cylindrical valve core is in sealing engagement with the valve seat preventing fluid flow through the service connection valve assembly;

a metal-to-metal seal (body 12 and core 14 are made from metal material, such as carbon steel, monel or stainless steel; see col. 2, lines 1-7) between the valve seat and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position.
Regarding claim 15, Harrison discloses the generally cylindrical valve body (12) is a single piece (see fig. 1), and the generally cylindrical valve core (14) is a single piece (see fig. 1).
Regarding claim 16, Harrison discloses an elastomeric sealing element (48) configured to form the sealing engagement between the generally cylindrical valve body (12) and the generally cylindrical valve core (14) when the generally cylindrical valve core is at the closed position (position of fig. 1).
Regarding claim 18, Harrison discloses the generally cylindrical valve core (14) is not removable (when stop 21 engages core 14, removal of stem 14 is prevented) from the generally cylindrical valve body (12).
Regarding claim 19, Harrison discloses the generally cylindrical valve core (14) is removable (when stop 21 is removed from engagement with stem 14) from the generally cylindrical valve body (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, as applied to claim 14 above, in view of WO2013/069618 (“Masayoshi”).
Regarding claim 17, Harrison discloses the invention as claimed except for a biasing spring acting on the generally cylindrical valve core and biasing the generally cylindrical valve core toward the open position.
Masayoshi teaches a valve core (9), which is actuated by threaded engagement with an actuator stem, wherein the valve core has a biasing spring (10) acting thereon, biasing the valve core toward an open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harrison by employing a biasing spring to bias the generally cylindrical valve core toward the open position, as taught by Masayoshi, to compensate for any hysteresis between the generally cylindrical valve core and the generally cylindrical valve body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB153836 discloses a valve body having a valve core threadingly engaged therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753